DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed a printing apparatus comprising: 
 	a conveyance unit configured to convey a printing medium in a conveyance direction; 
 	a print unit configured to print an image on the printing medium conveyed by the conveyance unit; and 
 	a slitter disposed on a downstream side relative to the print unit in the conveyance direction and configured to cut the printing medium in the conveyance direction in accordance with the conveyance by the conveyance unit, 
 	wherein the slitter is configured to cut a leading edge portion of the printing medium in accordance with the conveyance of the printing medium by the conveyance unit, 
 	wherein, after the leading edge portion of the printing medium is cut by the slitter, the conveyance unit is configured to convey the printing medium in an opposite direction of the conveyance direction up to a printing start position, and 
 	wherein the printing medium of which the leading edge portion has been cut and on which the image has been printed is conveyed by the conveyance unit in the conveyance -4-direction, so that the slitter further cuts a portion extending from the leading edge portion of the printing medium in the conveyance direction.

3.	The Applicant also disclosed substantially the same subject matter in independent claims 13 and 15.

4.	U.S. Patent application publication number 2018/0281218 to Urrutia et al. disclosed a similar invention (see Office Correspondence sent on 04/23/2021). Unlike in the instant application, Urrutia et al. are silent about “wherein the printing medium of which the leading edge portion has been cut and on which the image has been printed is conveyed by the conveyance unit in the conveyance -4-direction, so that the slitter further cuts a portion extending from the leading edge portion of the printing medium in the conveyance direction”. 

5.	U.S. Patent application publication number 2016/0101636 to Kanada et al. also disclosed a similar invention (see Office Correspondence sent on 04/23/2021). Unlike in the instant application, Kanada et al. are silent about “wherein the printing medium of which the leading edge portion has been cut and on which the image has been printed is conveyed by the conveyance unit in the conveyance -4-direction, so that the slitter further cuts a portion extending from the leading edge portion of the printing medium in the conveyance direction”.

6.	U.S. Patent application publication number 2005/0051011 to Onishi et al. also disclosed a similar invention (see Office Correspondence sent on 04/23/2021). Unlike in the instant application, Onishi et al. are also silent about “wherein the printing medium of which the leading edge portion has been cut and on which the image has been printed is conveyed by the conveyance unit in the conveyance -4-direction, so that the slitter further cuts a portion extending from the leading edge portion of the printing medium in the conveyance direction”.

7.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOVI M AMEH/Primary Examiner, Art Unit 2853